 F. STRAUSS & SON, INC.583F. Strauss&Son, Inc.andRetailClerksUnion LocalNo. 210 chartered by Retail Clerks InternationalAssociation,AFL-CIO,Petitioner.Case 15-RC-4703February 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election,a secret ballot was conducted amongthe employees in the stipulated unit described below.The tally of ballots furnished the parties showed thatof approximately 156 eligible voters, 153 ballots werecast,of which 75were for,and 73 against,the Peti-tioner;4 were challenged.One ballot was declared void.The Petitioner filed timely objections.'In accordance with the National Labor RelationsBoard Rules and Regulations,the Regional Directorconducted an investigation and, on December 16, 1971,issued and served on the parties his Report on Chal-lenges and Objections,recommending that the chal-lenge to the ballot of Stephen W. Laws be overruled,and that his ballot and the voided ballot be opened andcounted;and that Objections 4 and 6 through 10 beoverruled.The Regional Director found that Objec-tions 1,2, 3, and 5 presented issues which can best beresolved by a hearing,and, since the conduct involvedin these objections is encompassed by a complaintwhich has issued in Case 15-CA-4274,the two casesbe consolidated for hearing before a Trial Examiner.The Regional Director further recommended that, inthe event the revised tally of ballots reflects that thethree remaining challenged ballots,cast by VictorOgles,Louis Blake,and Charles Osborn,still affect theresults of the election,the issues raised by these chal-lenges be included in the hearing on the consolidatedcases.In the event Case 15-CA-4274 issettled, theRegional Director recommended that the hearing inthe instant case be conducted by a Hearing Officer. TheEmployer filed exceptions to the Regional Director'srecommendations regarding the challenged ballots castby Osborn,Blake,and Ogles, and the voided ballot, anda brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.Upon the entire record in this proceeding,the Boardfinds:'The Employer's objections, filed October22, 1971,were withdrawnNovember23, 19711.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4. The parties stipulated and we find that the follow-ing employees constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All fulltime and regular parttime employees atEmployer'sMonroe, Louisiana, operations, in-cluding warehouse employees, cash and carry em-ployees, including cashier, stockers, loaders, un-loaders,order pullers, truck spotters, forkliftoperators,packroom employees, garage em-ployees, including mechanics and utility serviceemployees,warehouse equipment maintenanceand sanitation employees, truckdrivers andproduce truck helpers, and warehouse clerical em-ployees; but excluding all other employees, includ-ing office clerical employees, professional em-ployees, salesmen, data processing employees,advertising and printing department employees,cash receivable clerk, watchmen and/or guards,inbound and outbound checkers and all othersupervisors as defined in the Act.5. The Board has considered the Regional Director'sreport and the Employer's exceptions and brief, andhereby adopts the Regional Director's findings, conclu-sions, and recommendations as modified herein.2ORDERIt is hereby ordered that the ballot cast by StephenW. Laws and the voided ballot be opened and counted.If the Petitioner receives a majority of all the votes cast,it shall be certified. In the event the challenged ballotscast by Victor Ogles, Louis Blake, and Charles Osbornaffect the results of the election, the issues raised bythose challenges, and by Objections 1, 2, 3, and 5, willbe consolidated with Case 15-CA-4274 for hearing'In the absence of exceptions thereto, the Regional Director's recom-mendations that the challenge to the ballot of Stephen W Laws and Objec-tions 4 and 6 through 10 be overruled, and his recommendations with regardto Objections 1, 2, 3, and 5, are adoptedpro forma.Though we agree withthe Regional Director that the voided ballot should be counted, we do notrely on his statement that identification of the voter who cast his ballot wassheer speculation The circumstances related by the Regional Director indi-cate that the markings on the ballot were inadvertently made In the absenceof evidence indicating that the ballot was deliberately marked for the pur-pose of identification, we will not disenfranchise a voter.Luntz Iron & SteelCo.,97 NLRB 909;Bridgeton Transit,124 NLRB 1047.195 NLRB No. 112 584DECISIONSOF NATIONALLABOR RELATIONS BOARDbefore a Trial Examiner- to be designatedby the ChiefHearing Officer to be designatedby theRegional Direc-Trial Examiner. If Case 15-CA.-4274 issettled, thentor.the hearing in the instant case will be conducted by a